DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments and arguments of August 24, 2022 and August 29,2002 have been fully and carefully considered.   On August 24, 2022, applicant submitted a new ADS in this ADS applicant claimed domestic priority and National Stage Priority which is now complaint and was not originally claimed in the ADS of originally filed or at the time the Non-Final rejection was mailed out June 24, 2022.  The references which were applied were applicant’s own patents with the new ADS and benefit claim, these references are no longer “prior” art.  Accordingly, the rejection under  35 USC 103 is withdrawn.  Applicant taken the suggestion from the Examiner  regarding adding the amending the claim 34 to include the water purification device with the non-transitory computer readable storing instructions for advancing prosecution on the merits.  The claims are now in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			/Nina Bhat/                                           Primary Examiner, Art Unit 1771